IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48879

 MICHELLE RENE DESCHARME,                        )
                                                 )        Filed: November 29, 2022
         Petitioner-Appellant,                   )
                                                 )        Melanie Gagnepain, Clerk
 v.                                              )
                                                 )        THIS IS AN UNPUBLISHED
 STATE OF IDAHO,                                 )        OPINION AND SHALL NOT
                                                 )        BE CITED AS AUTHORITY
         Respondent.                             )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Benjamin J. Cluff, District Judge.

       Judgment dismissing amended petition for post-conviction relief, affirmed.

       Michelle Rene Descharme, Boise, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Michelle Rene Descharme appeals from the district court’s judgment dismissing her
amended petition for post-conviction relief. Because Descharme did not identify any specific error
by the district court, did not support her claims with authority or citation to the record, and failed
to establish that her attorney rendered deficient performance and she was prejudiced by the alleged
deficient performance, the district court did not err and the judgment dismissing Descharme’s
amended petition is affirmed.
                                                     I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Descharme was charged with multiple cases in Twin Falls County. During the pendency
of the Twin Falls County cases, Descharme also had felony charges pending in Bannock, Bingham,
Minidoka, and Ada Counties. Pursuant to a plea agreement, Descharme entered guilty pleas in
two Twin Falls County cases; in the first case, she pleaded guilty to issuing a check without funds,

                                                     1
and in the second case, she pleaded guilty to forgery with a persistent violator enhancement.
Following the entry of her guilty pleas, Descharme terminated the services of her retained trial
attorney and was appointed an attorney. Descharme was sentenced to three years determinate for
issuing a check without funds and a unified sentence of eleven years, with five years determinate,
for forgery with a persistent violator enhancement, with the sentences to run concurrently.
          Following sentencing, Descharme filed a petition for post-conviction relief. The district
court appointed counsel and an amended petition for post-conviction relief was filed. Descharme
made four claims in her amended petition. She alleged her retained trial attorney rendered
ineffective assistance of counsel because he failed to: (1) timely submit an application for
Descharme to be considered for mental health court; (2) adequately address the involvement of
her boyfriend/co-defendant, John May, at sentencing; and (3) provide her with and review all of
the discovery in her cases. She also alleged her guilty plea was not knowingly, intelligently, and
voluntarily entered. The State filed an answer, raising various affirmative defenses. The district
court held an evidentiary hearing at which Descharme and her retained trial attorney testified.
Thereafter, the district court entered judgment and dismissed Descharme’s amended petition for
post-conviction relief. Descharme timely appeals.
                                                   II.
                                     STANDARD OF REVIEW
          In order to prevail in a post-conviction proceeding, the petitioner must prove the allegations
by a preponderance of the evidence. I.C. § 19-4907; Stuart v. State, 118 Idaho 865, 869, 801 P.2d
1216, 1220 (1990); Baxter v. State, 149 Idaho 859, 861, 243 P.3d 675, 677 (Ct. App. 2010). When
reviewing a decision denying post-conviction relief after an evidentiary hearing, an appellate court
will not disturb the district court’s factual findings unless they are clearly erroneous. Idaho Rule
of Civil Procedure 52(a); Dunlap v. State, 141 Idaho 50, 56, 106 P.3d 376, 382 (2004); Russell v.
State, 118 Idaho 65, 67, 794 P.2d 654, 656 (Ct. App. 1990). The credibility of the witnesses, the
weight to be given to their testimony, and the inferences to be drawn from the evidence are all
matters solely within the province of the district court. Dunlap, 141 Idaho at 56, 106 P.3d at 382;
Larkin v. State, 115 Idaho 72, 73, 764 P.2d 439, 440 (Ct. App. 1988). We exercise free review of
the district court’s application of the relevant law to the facts. Baxter, 149 Idaho at 862, 243 P.3d
at 678.



                                                    2
       A claim of ineffective assistance of counsel may properly be brought under the Uniform
Post-Conviction Procedure Act. Barcella v. State, 148 Idaho 469, 477, 224 P.3d 536, 544 (Ct.
App. 2009). To prevail on an ineffective assistance of counsel claim, the petitioner must show
that the attorney’s performance was deficient and that the petitioner was prejudiced by the
deficiency. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Self v. State, 145 Idaho 578,
580, 181 P.3d 504, 506 (Ct. App. 2007). To establish a deficiency, the petitioner has the burden
of showing that the attorney’s representation fell below an objective standard of reasonableness.
Aragon v. State, 114 Idaho 758, 760, 760 P.2d 1174, 1176 (1988); Knutsen v. State, 144 Idaho
433, 442, 163 P.3d 222, 231 (Ct. App. 2007). Where, as here, the petitioner was convicted upon
a guilty plea, to satisfy the prejudice element, the petitioner must show that there is a reasonable
probability that, but for counsel’s errors, he or she would not have pled guilty and would have
insisted on going to trial. Plant v. State, 143 Idaho 758, 762, 152 P.3d 629, 633 (Ct. App. 2006).
This Court has long adhered to the proposition that tactical or strategic decisions of trial counsel
will not be second-guessed on appeal unless those decisions are based on inadequate preparation,
ignorance of relevant law, or other shortcomings capable of objective evaluation. Gonzales v.
State, 151 Idaho 168, 172, 254 P.3d 69, 73 (Ct. App. 2011).
                                                  III.
                                            ANALYSIS
       Descharme raises three issues on appeal. She claims her retained trial attorney was
ineffective because: (1) he did not file the proper paperwork for mental health court when she
asked him to; (2) there was mitigating evidence regarding John May that, if presented or pursued,
would have resulted in a different outcome; and (3) he did not give her a complete copy of the
whole discovery and had he done so, she would have pursued things differently. In response, the
State argues that, on appeal, Descharme fails to: (1) identify any error by the district court;
(2) support any claims with cogent argument or authority; and (3) challenge deficient performance
and, thus, there is an alternative ground upon which the judgment must be affirmed.1 Additionally,
the State argues the claims fail on the merits.
       Pro se litigants are not excused from abiding by procedural rules simply because they are
appearing pro se and may not be aware of the applicable rules. Michalk v. Michalk, 148 Idaho


1
        On appeal, Descharme does not challenge the district court’s conclusions regarding the
nature of her guilty plea; consequently, we need not address the district’s findings on this issue.
                                                   3
224, 229, 220 P.3d 580, 585 (2009). Thus, although Descharme is pursuing this appeal pro se, she
must meet the same standards as those represented by counsel, including compliance with the
Idaho Appellate Rules.
       As the appellant, Descharme has the burden of alleging and showing in the record an error
by the district court in her post-conviction proceeding. See Almada v. State, 108 Idaho 221, 224,
697 P.2d 1235, 1238 (Ct. App. 1985). Assignments of error not asserted with particularity and
supported with sufficient authority are too indefinite to be considered on appeal. I.A.R. 35(a)(6)
(argument section of brief shall contain argument of appellant with citations to authorities, statutes,
and parts of transcript and record relied upon); Liponis v. Bach, 149 Idaho 372, 374, 234 P.3d 696,
698 (2010) (where appellant fails to assert assignments of error with particularity and support his
position with sufficient authority, those assignments of error are too indefinite to be heard by
court). Thus, a general attack on the findings and conclusions of the district court, without specific
reference to evidentiary or legal errors, is insufficient to preserve an issue, Bach v. Bagley, 148
Idaho 784, 790, 229 P.3d 1146, 1152 (2010), and we will not search the record on appeal for error.
Suits v. Idaho Bd. of Prof’l Discipline, 138 Idaho 397, 400, 64 P.3d 323, 326 (2003). To the extent
that an assignment of error is not argued and supported in compliance with the Idaho Appellate
Rules, it is deemed to be waived. Suitts v. Nix, 141 Idaho 706, 708, 117 P.3d 120, 122 (2005).
Moreover, a party waives an issue on appeal if either argument or authority is lacking. Powell v.
Sellers, 130 Idaho 122, 128, 937 P.2d 434, 440 (Ct. App. 1997).
       Descharme’s appellant’s brief is devoid of any claim, argument, or citation to authority
that identifies any error made by the district court. Although she provides a table of authorities,
the cases are neither cited in the argument section of her brief nor generally referenced for any
legal holding. Her argument consists entirely of the following paragraph:
       I feel strongly that had the mitigating evidence [been] provided to the Detective[,
       it] would have shown that there was another person involved which could have
       changed things. Had I been given my complete discovery and not apparent pieces,
       I could have had all the information provided from the State’s evidence. I also
       believe that I could have had a chance for mental health court if given the
       opportunity to request an application at the right time of court hearings.
       Nothing in that paragraph provides this Court with information about how or why the
district court erred in dismissing her amended post-conviction petition. While a generous reading
of Descharme’s argument could include an interpretation that she addressed the district court’s
conclusion that she failed to establish the Strickland prejudice prong, nothing in this paragraph

                                                  4
pertains to the district court’s findings that she also failed to establish the deficient performance
prong on each of her claims she raises on appeal. It is well established that to prevail on an
ineffective assistance of counsel claim, the petitioner must show that the attorney’s performance
was deficient and that the petitioner was prejudiced by the deficiency. Strickland, 466 U.S. at 687-
88; Self, 145 Idaho at 580, 181 P.3d at 506. Because Descharme fails to challenge the district
court’s finding regarding her attorney’s performance, her argument on appeal necessarily fails.
       In sum, Descharme failed to identify any error by the district court, support her claims with
argument and authority, or address the district court’s conclusion that she failed to establish that
her retained attorney performed below an objectively reasonable standard. These deficiencies are
fatal to her claims on appeal. Consequently, the district court’s judgment dismissing Descharme’s
amended petition for post-conviction relief is affirmed.
                                                IV.
                                         CONCLUSION
       Descharme failed to establish any error in the district court’s dismissal of her amended
petition for post-conviction relief. The district court’s judgment dismissing the amended petition
is affirmed.
       Chief Judge LORELLO and Judge GRATTON CONCUR.




                                                 5